Case 2:16-cv-00237-JAK-GJS Document 132-1 Filed 07/15/19 Page 1 of 12 Page ID
                                  #:1260




                                                             Exhibit 1
Case 2:16-cv-00237-JAK-GJS Document 132-1 Filed 07/15/19 Page 2 of 12 Page ID
                                  #:1261



                               Barrett S. Litt
                     Kaye, McLane, Bednarski & Litt, LLP
                            975 East Green Street
                          Pasadena, California 91106
                          Telephone: (626) 844-7660
                          Facsimile: (626) 844-7670


Education

      1966 B.A. University of California at Berkley
      1969 J.D. UCLA School of Law

Honors and Awards

      1987 Pro Bono Firm of the Year Award from Public Counsel (Litt &
           Stormer)
      1992 Civil Rights Firm of the Year Award from the NAACP Legal Defense
           Fund (Litt & Marquez)
      1995 Public Interest Alumnus of the Year Award from UCLA School of
           Law
      2010 California Lawyer Attorney of the Year Award (CLAY)

Recent Contributions to Professional Publications

      “Class Certification in Police/Law Enforcement Cases”, Civil Rights
      Litigation and Attorney’s Fee Annual Handbook, Vol.18, Ch.3, West
      Publishing 2002

      “Rights for Wrongs”, addressing issues under the California Civil Rights
      statutes, Los Angeles Lawyer Magazine, December 2005

      “Select Substantive Issues Regarding Class Action Litigation In The
      Jail/Prison Setting”, National Police Accountability Project, October 2006

      “Obtaining Class Attorney’s Fees,” Civil Rights Litigation and Attorney’s
      Fee Annual Handbook, Vol.26, West Publishing 2010




                                     1
Case 2:16-cv-00237-JAK-GJS Document 132-1 Filed 07/15/19 Page 3 of 12 Page ID
                                  #:1262



Professional

      1/2013 to the present           Kaye, McLane, Bednarski & Litt, LLP
      2004 to 2012                    Litt, Estuar & Kitson, LLP
      1997 to 2004                    Litt & Associates
      1991 to 1997                    Litt & Marquez
      1984 to 1991                    Litt & Stormer

      Licensed to practice in:

            State of California
            U.S. District Court, Central District of California
            U.S. District Court, Eastern District of California
            U.S. District Court, Northern District of California
            Ninth Circuit Court of Appeals
            Fourth Circuit Court of Appeals
            Fifth Circuit Court of Appeals
            Eleventh Circuit Court of Appeals
            D.C. Circuit Court of Appeals
            United States Supreme Court

      Admitted Pro Haec Vice in:

            U.S. District of Columbia
            U.S. District Court, Northern District of Georgia
            U.S. District Court, District of Maryland

      Rated “AV” by Martindale-Hubbell

      Listed in Southern California Super Lawyers in the fields of civil rights and
      class actions for the years 2005-present.

      Listed in Best Lawyers in America (Los Angeles area) in the field of civil
      rights.

Civil Rights Class Actions – Classes Certified and Cases Currently Pending:

      McKibben v. County of San Bernardino, Case No.: EDCV 14-2171 - JGB
      (SPx) (certified class action for injunctive relief and damages for unequal
      treatment of Gay, Bisexual and Transgender jail inmates; preliminary

                                      2
Case 2:16-cv-00237-JAK-GJS Document 132-1 Filed 07/15/19 Page 4 of 12 Page ID
                                  #:1263



      approval of settlement granted; final approval of settlement pending hearing
      on Feb. 11, 2019)

      Amador v. Baca, No.: 10-1649 SVW (RC) (C.D. Calif) (pending certified
      class action challenging manner of searches of women inmates in outside
      bus bay; estimated number of class members is an estimated 175,000 plus;
      23 (b)(2) and (b)(3) classes certified; summary judgment on liability granted
      to Plaintiffs; settlement discussions pending));

      Roy v. Los Angeles County Sheriff’s Department, Case No.: CV 12-9012
      RGK (FFMx) (pending class action for injunctive relief and damages;(b)(2)
      and (b)(3) classes certified in Sept. 2016; summary judgment on liability
      granted; settlement discussions pending);

      Chua et al. v. City of Los Angeles, et al. Case No.: CV-00237-JAK-GJS(x)
      (C.D. Calif.) (pending class action for injunctive relief and damages for
      arrests and related actions regarding Ferguson related protests at 6th & Hope
      and Beverly & Alvarado; estimated class size is 170; class certification
      granted; settlement discussions pending);

Civil Rights Class Actions – Classes Certified and Cases Resolved:

      Williams v. Block, Case No.: CV-97-03826-CW (Central District of
      California) and related cases (a series of county jail overdetention and strip
      search cases, settled for $27 Million and a complete revamp of jail
      procedures; classes certified in conjunction with settlement);

      Craft v. County of San Bernardino, 468 F.Supp.2d 1172 (C.D.Cal. 2006)
      (certified class action against the Sheriff of San Bernardino County for
      blanket strip searches of detainees, arrestees, and persons ordered released
      from custody; partial summary judgment decided for plaintiffs; $25.5
      Million settlement approved April 1, 2008);

      MIWON v. City of Los Angeles, Case No.: CV 07-3072 AHM (C.D. Calif.)
      (certified class action against City of Los Angeles and others for use of
      police force and related conduct at MacArthur Park on May 1, 2007; final
      approval of class settlement for $12,800,000 settlement granted June 24,
      2009, the largest class action protest settlement in the U.S.);




                                      3
Case 2:16-cv-00237-JAK-GJS Document 132-1 Filed 07/15/19 Page 5 of 12 Page ID
                                  #:1264



      Bynum v. District of Columbia, Case No.: 02-956 (RCL) (D.D.C.)( certified
      class action against the District of Columbia for overdetentions and blanket
      strip searches of persons ordered released from custody; final approval of
      $12,000,000 settlement occurred January 2006 );

      Nozzi v. Housing Authority of the City of Los Angeles, CV 07-00380 GW
      (C.D. Calif.) (pending certified class action against the Housing Authority
      for violations of due process and federal regulations by failing to provide
      proper notice of Section 8 rent increase affecting approximately 10,000
      tenants; case dismissed on sj for defendants; reversed by Ninth Circuit;
      dismissed again; reversed second time in Nozzi v. Hous. Auth. of City of Los
      Angeles, 806 F.3d 1178 (9th Cir. 2015), as amended on denial of reh'g and
      reh'g en banc (Jan. 29, 2016; case pending).and summary judgment on
      liability ordered entered for Plaintiffs; on remand, (b)(2) and (b)(3) classes
      certified in Nozzi v. Hous. Auth. of the City of Los Angeles, No. CV 07-380
      PA (FFMX), 2016 WL 2647677, at *1 (C.D. Cal. May 6, 2016)); final
      approval for $9.25 Million settlement granted);

      Barnes v. District of Columbia, Civil Action No.: 06-315 (RCL) (D.D.C.)
      (class action against District of Columbia for continuing to both over-detain
      and strip search post-release inmates despite settlement in Bynum, supra;
      class certification granted; summary judgment granted Plaintiffs on most
      claims; case ultimately settled for $6 Million);

      Lopez v. Youngblood, No.: CV07-00474 LJO (DLBx) (E.D. Calif.) (certified
      class action against Kern County, California, for unlawful pre-arraignment
      and post-release strip searches and strip searches not conducted in private;
      class certification and summary judgment on liability granted;
      approximately $7 Million settlement);

      Aichele et al. v. City of Los Angeles, et al. Case No.: CV 12-10863 DMG
      FFM (x) (C.D. Calif.) (certified class action for injunctive relief and
      damages for arrests and related actions regarding the shutdown of the use of
      the City Hall lawn by Occupy LA; estimated class size is 300-400; class
      certified; $2,675,000 settlement);

       Gail Marie Harrington-Wisely, et al. v. State of California, et al., Superior
       Court Case No.: BC 227373 (a case involving searches of visitors to
       California prisons utilizing backscatter x-ray methods without reasonable
       suspicion; injunctive relief class certified; stipulated injunction entered;

                                      4
Case 2:16-cv-00237-JAK-GJS Document 132-1 Filed 07/15/19 Page 6 of 12 Page ID
                                  #:1265



       partial reversal on appeal and case returned to Superior Court for
       determination of attorney’s fees and discrete damages claims; case settled
       for approximately 15 individual damages claims decertified in light of
       certain liability determinations on appeal; injunctive relief attorneys’ fee
       settlement pending.)

      Ofoma v. Biggers, Case No.: 715400 (Complex Litigation Panel) (Orange
      County Superior Court)(family discrimination class action settled in 1996
      for damages for the individual plaintiffs and the class of residents, a consent
      decree and an award of attorneys’ fees);

      Francis, et al. v. California Department of Corrections, et al., Case No.:
      BC302856 (class action against the CDC(R) for the failure to reimburse
      inmates assigned to the restitution centers in Los Angeles for their
      obligations as ordered by the court. Case was successful in bringing about
      the restructuring of the CDCR’s inmate accounting systems, and in the
      payment of restitution settlement in the amount of $325,000.)

      People of the State of California v. Highland Federal Savings and Loan,
      Case No.: CA 718 828 (Los Angeles Superior Court)(class action filed on
      behalf of the People of the State of California and a class of tenants residing
      in several slum buildings located in Los Angeles for financing practices
      encouraging and perpetuating slum conditions, settled for $3.165 million
      after decision in People v. Highland, 14 Cal.App.4th 1692, 19 Cal. Rptr. 555
      (1993) established potential liability for lenders);

      Hernandez v. Lee, No.: BC 084 011 (Los Angeles Superior Court)(a class
      action on behalf of tenants of numerous buildings for slum conditions settled
      in 1998 for $1,090,000);

      Mould v. Investments Concept, Inc., Case No.: CA 001 201 (Los Angeles
      Superior Court)(race discrimination class action on behalf of a class of
      applicants and potential housing applicants, settled in 1992 for a total of
      $850,000 for the class and a comprehensive consent decree regarding the
      defendants’ discriminatory policies and practices);

      California Federation of Daycare Association v. Mission Insurance Co.,
      Case No.: CA 000 945 (Los Angeles Superior Court)(class action on behalf
      of several thousand family daycare providers whose daycare insurance
      policies were canceled mid-term or were not renewed by Mission Insurance

                                      5
Case 2:16-cv-00237-JAK-GJS Document 132-1 Filed 07/15/19 Page 7 of 12 Page ID
                                  #:1266



      Company, settled in 1980’s for reinstatement of policies and attorney’s fees;
      brought at request of Public Counsel).

Pending Class Actions Where Class certification has not yet been addressed:


      Brewster v. City of Los Angeles, Case No.: EDCV14-2257- JGB (SPx) (class
      action for injunctive relief and damages for 30 day impounds of cars without
      a warrant; class certification motion and motion for preliminary injunction
      pending; case dismissed and currently on appeal);

      M.S. v. County of Ventura, No. 2:16-CV-03084-BRO-RAO(x) (C.D. Calif.)
      (recently filed class action for injunctive relief and damages for failure to
      provide mental health treatment to criminal defendants held in jail and found
      incompetent to stand trial until their mental health is restored).

      Coordinated Proceeding, County Inmate Telephone Service Cases
      Case No: JCCP 4897 (Superior Court for the County of Los Angeles (nine
      pending class action complaints against nine counties coordinated in Los
      Angeles and consolidated into a single complaint alleging that the telephone
      charges to jail inmates and inmate callers constitute an unlawful tax under
      the California Constitution, seeking injunctive relief and damages).

Multi-party Civil Rights Cases:

      Hospital and Service Employees Union, SEIU Local 399, AFL-CIO v. City
      of Los Angeles (Los Angeles Superior Court) (a settlement in 1993 of $2.35
      million against the Los Angeles Police Department for injuries to 148
      demonstrators at Century City organized by the Justice for Janitors
      campaign of SEIU);

      Rainey v. County of Ventura, Case No.: 96 4492 LGB (C.D. Calif.)(action
      against County of Ventura for race discrimination on behalf of 12 police
      officers, settled for damages, structural relief and attorney’s fees);

      Lawson v. City of Los Angeles, Case No.: BC 031 232 (Los Angeles
      Superior Court)(lawsuit filed in 1991 on behalf of individuals who had been
      subjected to what plaintiffs alleged were unlawful use of force practices by
      the Los Angeles Police Department’s Canine Unit, settled in 1995 for $3.6
      million and comprehensive structural relief);

                                     6
Case 2:16-cv-00237-JAK-GJS Document 132-1 Filed 07/15/19 Page 8 of 12 Page ID
                                  #:1267




      Tipton-Whittingham v. City of Los Angeles, Case No.: CV-94-3240
      (TH)(C.D. Cal.)(sex discrimination and harassment suit against the Los
      Angeles Police Department, involving over 25 individual officers, as a result
      of which the Department has already completely revamped its anti-
      discrimination policies and procedures; damages claims settled for $4.85
      Million in 2004 in addition to separate fee award of nearly $2 Million in
      2000 for injunctive relief, resulting in decision in Tipton-Whittingham v.
      City of Los Angeles (2004) 34 Cal.4th 604, in which the California Supreme
      Court upheld catalyst fees under California law);

      Hampton v. NRG (racial harassment in employment claim; jury verdict of
      $1,000,000 for two former employees, plus award of attorney’s fees and
      costs; settled in mid-‘90’s while on appeal);

      Zuniga v. Los Angeles Housing Authority, 41 Cal.App.4th 2 (1995) (holding
      that the Housing Authority could be held responsible for injuries to tenants
      after the Housing Authority was put on notice that tenants were being
      victimized on the premises and took no reasonable measures to prevent the
      injury; case settled for $1,040,000);

      PIN v. HACLA, Case No.: CV-96-2810 RAP (RNBx)(action against the
      Housing Authority of the City of Los Angeles on behalf of several hundred
      present or former tenants for discrimination by failing to provide adequate
      security for isolated minorities in housing developments, settled in 1998 for
      $1.3 Million plus a comprehensive structural relief settlement agreement);

      Heidy v. United States Customs Serv., 681 F.Supp. 1445 (C.D.Cal. 1988)
      (injunction against U.S. Customs Service for policies and practices of
      seizing materials from persons traveling from Nicaragua in violation of the
      First Amendment);

      Castaneda v. Avol (Los Angeles Superior Court) (1985) (action on behalf of
      approximately 350 slum housing residents, settled in 1988 for a
      comprehensive injunction and $2.5 Million damages, plus a separate award
      of attorneys’ fees).




                                      7
Case 2:16-cv-00237-JAK-GJS Document 132-1 Filed 07/15/19 Page 9 of 12 Page ID
                                  #:1268



Individual Civil Rights Cases: Wrongful Conviction Cases

      Frank and Nicholas O’Connell v. County of Los Angeles, et al., Case No.:
      13-01905-MWF (PJWx) (C.D. Cal.) (civil rights cases for police failure to
      turn over exculpatory information and eyewitness manipulation, resulting in
      murder conviction; plaintiff spent 27 years in prison before his habeas
      petition was granted, and he was not re-tried; suit on behalf of son as well
      for denial of relationship with father as result of conviction; defendants’
      qualified immunity appeal rejected in Carrillo/O’Connell v. County of Los
      Angeles; $15 Million settlement);

      Thomas Goldstein v. City of Long Beach et al., Case No.: 04-CV-9692 AHM
      (Ex) (C.D. Cal.) (civil rights cases for police failure to turn over exculpatory
      information regarding jailhouse informant perjury and eyewitness
      manipulation, resulting in murder conviction; plaintiff spent 24 years in
      prison before his habeas petition was granted, and he was not re-tried;
      brought in mid-way through the case to act as lead counsel; final settlement
      of $7.95 Million approved by the Court; Ninth Circuit recently reversed
      dismissal of County/DA’s Office, and case against DA settled for additional
      $900,000);

      Bruce Lisker v. City of Los Angeles, Case No.: CV 09-9374 AHM (AJW)
      (C.D. Cal.) (civil rights cases for police fabrication of evidence and failure to
      turn over exculpatory information, resulting in murder conviction; plaintiff
      spent 26 years in prison before his habeas petition was granted, and he was
      not re-tried; 9th Circuit affirmed district court’s denial of immunity on
      3/20/15; petition for en banc review denied; $7.6 Million settlement).

      Consulting counsel in wrongful conviction cases of Franky Carrillo v.
      County of Los Angeles, CV 11-10310-SVW(AGRx) (settled for $10.1
      Million), Obie Anthony v. City of Los Angeles, CV 12-01332-CBM (AJWx)
      (settled for $8.3 Million) and v. County of Los Angeles, CV 13-07224-
      CBM (AJWx) )(settled for $890,000 and reform of DA practices), and
      Harold Hall v. City of Los Angeles, C.D. Cal. No. CV 05-1977 ABC, 9th
      Cir. No. 10-55770 (appeal from grant of summary judgment to Defendants
      affirmed).




                                       8
Case 2:16-cv-00237-JAK-GJS Document 132-1 Filed 07/15/19 Page 10 of 12 Page ID
                                   #:1269



 Other Individual Civil Rights Cases:

       McClure v. City of Los Angeles, No.: CV-92-2776-E (C.D. Cal.)(fair
       housing and equal protection case against City of Long Beach and its agents
       for preventing six group homes for Alzheimer’s victims from opening; jury
       verdict of $22.5 Million (reduced on remittitur to $13,826,832) plus
       approximately $10,000,000 in attorney’s fees and costs; settled while on
       appeal for $20 Million);

       U.S. v. Hovsepian, 359 F.3d 1144, 1147 (9th Cir. 2004)(en banc) (successful
       action to naturalize individuals previously convicted of conspiracy to bomb
       Turkish consulate in Philadelphia), aff’d en banc after remand, 422 F.3d 883
       (9/6/05);

       Walker v. City of Lakewood, 263 F.3d 1005 (9th Cir. 2001) (reversing district
       court decision dismissing fair housing organization’s claim against city for
       retaliation for supporting tenants suing landlord; case subsequently settled
       for structural relief, damages and attorneys’ fees);

       Tavelman v. City of Huntington Park (individual employment discrimination
       case against the City on behalf of a Jewish police officer who had been
       subjected to a campaign of religious harassment which was settled in mi-
       ‘90’s for $350,000);

       Ware v. Brotman Medical Center (Los Angeles Superior Court) (1993 $2.5
       million jury verdict against hospital for removal of hospital privileges of
       black doctor; settled for $1.75 million);

       Mathis v. PG&E (1991 $2 million verdict against PG&E for barring contract
       employee from Diablo Canyon Nuclear Power Plant; reversed by the Ninth
       Circuit);

       Macias v. State of California (Los Angeles Superior Court) (action against
       the State of California and others for blinding of young man as a result of
       exposure to malathion spray, a portion of which was decided in Macias v.
       State of California, 10 Cal.4th 844 (1994));

       Melgar v. Klee (Los Angeles Superior Court) (1988) ($1.5 million jury
       verdict against Los Angeles Police Department for police shooting; settled
       for $1.45 million).

                                      9
Case 2:16-cv-00237-JAK-GJS Document 132-1 Filed 07/15/19 Page 11 of 12 Page ID
                                   #:1270




 Selected Civil Rights Decisions (from 1995 forward):

       Aichele v. City of Los Angeles, 2013 WL 2445195 (C.D. Cal. June 5, 2013)

       Biggs v. Best, Best & Krieger, 189 F.3d 989 (9th Cir. 1999);

       Bynum v. Dist. of Columbia, 384 F.Supp.2d 342 (D.D.C. 2005);

       Bynum v. District of Columbia, 412 F.Supp.2d 73 (D.D.C. 2006);

       Carrillo v. Cty. of Los Angeles, 798 F.3d 1210 (9th Cir. 2015)

       Craft v. Cnty. of San Bernardino, EDCV 05-359 -SGL, 2006 WL 4941829
       (C.D. Cal. Mar. 23, 2006);

       Craft v. County of San Bernardino, 468 F.Supp.2d 1172 (C.D.Cal. 2006);

       Craft v. Cnty. of San Bernardino, 624 F. Supp. 2d 1113 (C.D. Cal. 2008);

       Goldstein v. City of Long Beach, 603 F. Supp. 2d 1242 (C.D. Cal. 2009);

       Goldstein v. City of Long Beach, CV 04-9692AHM, 2010 WL 3952888
       (C.D. Cal. Apr. 9, 2010)

       Goldstein v. City of Long Beach, 715 F.3d 750 (9th Cir. 2013)

       Haynie v. Superior Court, 26 Cal.4th 1061 (Cal. S. Ct. 2001);

       Jones v. Murphy, 256 F.R.D. 519 (D. Md. 2009)

       Jones v. Murphy, 470 F.Supp.2d 537 (D.Md. 2007);

       Jones v. Murphy, 567 F. Supp. 2d 787 (D. Md. 2008);

       West v. Murphy, 771 F.3d 209 (4th Cir. 2014)

       Lisker v. City of Los Angeles, CV 09-09374 AHM AJWX, 2011 WL
       3420665 (C.D. Cal. Aug. 4, 2011);

       Lisker v. City of Los Angeles, CV 09-09374 AHM AJWX, 2012 WL
       3588560 (C.D. Cal. Aug. 20, 2012);




                                      10
Case 2:16-cv-00237-JAK-GJS Document 132-1 Filed 07/15/19 Page 12 of 12 Page ID
                                   #:1271



       Lisker v. City of Los Angeles, 2:09-CV-09374-ODW, 2014 WL 293463
       (C.D. Cal. Jan. 27, 2014)

       Lisker v. City of Los Angeles, 780 F.3d 1237 (9th Cir. 2015)

       Lopez v. Youngblood, 609 F.Supp.2d 1125 (E.D.Cal. 2009);

       Lopez v. Youngblood, 2011 WL 10483569 (E.D. Cal. Sept. 2, 2011)

       Macias v. State of California, 10 Cal.4th 844 (Cal. S. Ct. 1995).

       Mathis v. Pacific Gas and Elec. Co., 75 F.3d 498 (9th Cir. 1996);

       Multi-Ethnic Immigrant Workers Org. Network v. City of Los Angeles, 2009
       WL 1065072 (C.D. Cal. Mar. 19, 2009)

       Nozzi v. Hous. Auth. of City of Los Angeles, 425 F. App'x 539, 540 (9th Cir.
       2011)

       Nozzi v. Hous. Auth. of City of Los Angeles, 806 F.3d 1178 (9th Cir. 2015),
       as amended on denial of reh'g and reh'g en banc (Jan. 29, 2016)

       Powell v. Barrett, 376 F.Supp.2d 1340 (N.D.Ga. 2005);

       Powell v. Barrett, 496 F.3d 1288 (11th Cir. 8/23/07)

       Powell v. Barrett, 541 F.3D 1298 (11th Cir. 2008) (en banc) [overruling a
       portion of the preceding panel decision; after remand to the panel, remaining
       issues remanded to the District Court];

       Silva v. Block, 49 Cal.App.4th 345 (1996);

       Streit v. County of Los Angeles, 236 F.3d 552 (9th Cir. 2001);

       Tipton-Whittingham v. City of Los Angeles, 316 F.3d 1058 (9th Cir. 2003);

       Tipton-Whittingham v. City of Los Angeles, 34 Cal.4th 604 (2004);

       U.S. v. Hovsepian, 359 F.3d 1144 (9th Cir. 2004) (en banc);

       U.S. v. Hovsepian, 422 F.3d 883 (9th Cir. 2005) (en banc);

       Walker v. City of Lakewood, 272 F.3d 1114 (9th Cir. 2001);

       Zuniga v. Housing Authority, 41 Cal.App.4th 82 (1995);

                                      11
